[Cite as State v. Scott, 2020-Ohio-6878.]


                               IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT

State of Ohio,                                    :

                 Plaintiff-Appellee,              :
                                                                     No. 19AP-714
v.                                                :              (C.P.C. No. 18CR-5973)

Roger L. Scott,                                   :           (REGULAR CALENDAR)

                 Defendant-Appellant.             :



                                            D E C I S I O N

                                   Rendered on December 24, 2020


                 On brief: Ron O'Brien, Prosecuting Attorney, and Daniel J.
                 Stanley, for appellee. Argued: Daniel J. Stanley.

                 On brief: Todd W. Barstow, for appellant. Argued: Todd W.
                 Barstow.

                   APPEAL from the Franklin County Court of Common Pleas

BEATTY BLUNT, J.

        {¶ 1} Defendant-appellant, Roger L. Scott, appeals the judgment of the Franklin

County Court of Common Pleas finding him guilty of Failure to Provide Notice of Change

of Address and Failure to Register, both felonies of the third degree.

        {¶ 2} The court held a bench trial after Scott formally waived his right to a jury trial,

and stipulated both that he was convicted of a felony sex offense in 1993 and that he was

found to be a sexual predator under Ohio's former law in 2000. Evidence at his trial was

presented by two witnesses, both of whom were Franklin County Sheriff's Deputies in the

sex offender registration unit. Prior to trial, Scott's attorney summarized the factual

questions for the court to decide as "whether or not when Mr. Scott registered in September
                                                                                           2
No. 19AP-714
or [on October 4, 2018] whether or not he moved at some point. So it's the defense's

position that the State has insufficient evidence to prove that he changed or moved his

address * * *." (Sept. 9, 2019 Tr. Vol I. at 9.)

       {¶ 3} Scott was homeless during that period, and registered his address with the

sex offender registration unit on October 4, 2018 as "homeless A/O 61 East Mound St,

Columbus, OH 43215 (Home)." Id. at 22; State's Ex. 5. That location is St. John's Church in

downtown Columbus, and both deputies testified that Scott and several other registered

offenders have used the area and nearby parking lots around St. John's as their registration

address. (Tr. at 30 and 35-37.) The deputy whom Scott registered with testified that Scott

had identified his usual location on a copy of a Google Maps aerial image of the general area

around the church when he registered, and that he signed a copy of that map image. Id. at

24; State's Ex. 7.

       {¶ 4} The other deputy who testified conducts address verification checks for

homeless registrants, and stated that he "drive[s] to the specific spot, gets out of the car,

[and] walk[s] around." Id. at 36. He testified that, based on his records, he attempted to

verify Scott's address in the area of 61 East Mound St. 52 times between September 18 and

November 29, 2018, but that he "never verified him at the address." Id. at 44. A significant

number of the verification checks were prior to 6 a.m., a few of them were after 11 p.m., one

was at 12:30 a.m., and one was at 4:20 a.m. See State's Ex. 6. Neither deputy had asked any

other people about Scott's whereabouts or residence, neither testified that his employer was

called, and neither testified that they asked anyone volunteering or working at St. John's

whether Scott had been seen in the area. No evidence was presented of Scott residing at

another location.
                                                                                            3
No. 19AP-714
       {¶ 5} At the conclusion of the state's case, the trial court overruled Scott's Crim.R.

29 motion for judgment of acquittal based on insufficient evidence. Scott did not put on any

evidence or witnesses, and the court subsequently found Scott guilty of both Failure to

Provide Notice of Change of Address and Failure to Register (Sept. 18, 2019 Tr. Vol. II at

77-78.) The court sentenced Scott to a period of 2 years of risk-reduction community

control, and warned him that he would receive concurrent sentences of 36 months on each

charge if he violated the terms of his community control sanctions. Scott now asserts a

single assignment of error with the trial court's judgment:

               The trial court erred and deprived appellant of due process of
               law as guaranteed by the Fourteenth Amendment to the United
               States Constitution and Article One Section Ten of the Ohio
               Constitution by finding him guilty of failure to provide notice
               of change of address and failure to register as those verdicts
               were not supported by sufficient evidence and were also against
               the manifest weight of the evidence.

       {¶ 6} "Pursuant to Crim. R. 29(A), a court shall not order an entry of judgment of

acquittal if the evidence is such that reasonable minds can reach different conclusions as to

whether each material element of a crime has been proved beyond a reasonable doubt."

State v. Bridgeman, 55 Ohio St.2d 261 (1978), syllabus. The Bridgeman Crim.R. 29(A)

standard is essentially identical to the standard for "sufficiency of the evidence" announced

in State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the syllabus and "[t]he relevant

inquiry is whether, after viewing the evidence in a light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime proven beyond

a reasonable doubt." Id., following Jackson v. Virginia, 443 U.S. 307 (1979). A conviction

based upon legally insufficient evidence is a denial of due process, and if Scott's claim that

he was convicted upon insufficient evidence succeeds, the state is barred from retrying him.
                                                                                             4
No. 19AP-714
(Internal citations omitted). See, e.g., State v. Sexton, 10th Dist. No. 01AP-398, 2002-Ohio-

3617, ¶ 30.

       {¶ 7} R.C. Chapter 2950 contains the registration and address change notification

requirements at issue in this case. As noted above, Scott stipulated to his status as a

registered sexual offender, and he was therefore required to register and keep his address

current with the county sheriff pursuant to the provisions of that Chapter. As a result, the

parties narrowed the issues both at trial and on appeal to two straightforward factual

questions: (1) whether Scott failed to register his actual address with the county sheriff as

required by R.C. 2950.04(C)(4) when he completed his registration form on October 4,

2018, and (2) whether Scott failed to provide 20 days advance written notice of his intent

to change address pursuant to R.C. 2950.05(A). But because the two deputies testified that

on October 4, 2018 that Scott provided written verification to the sheriff's office that he

lived in the area around 61 East Mound St. both before and after that date, and because

testimony was presented to show that deputies made 13 attempts to locate Scott at and

around that address prior to October 4 and 39 attempts to locate him there on or after that

date, the trial court correctly denied Scott's Crim.R. 29 motion, and his claim of insufficient

evidence fails as to both charges. Moreover, because Scott's contention that he was

convicted in violation of his right to due process under the state and federal constitutions

directly derives from his claim that he was convicted on insufficient evidence, see, e.g.,

Sexton, that argument also lacks merit.

       {¶ 8} Scott also argues that his convictions were against the manifest weight of the

evidence. Determinations of credibility and weight of the testimony are primarily for the

trier of fact. State v. DeHass, 10 Ohio St.2d 230 (1967), paragraph one of the syllabus. The

jury, or the court in a bench trial, may take note of inconsistencies at trial and resolve them
                                                                                           5
No. 19AP-714
accordingly, "believ[ing] all, part, or none of a witness's testimony." State v. Raver, 10th

Dist. No. 02AP-604, 2003-Ohio-958, ¶ 21, citing State v. Antill, 176 Ohio St. 61, 67 (1964).

Therefore, "[w]hen a court of appeals reverses a judgment of a trial court on the basis that

the verdict is against the weight of the evidence, the appellate court sits as a 'thirteenth

juror' and disagrees with the factfinder's resolution of the conflicting testimony." State v.

Thompkins, 78 Ohio St.3d 380, 387 (1997), superseded by constitutional amendment on

other grounds, and quoting Tibbs v. Florida, 457 U.S. 31, 42 (1982). An appellate court

considering a manifest weight challenge "may not merely substitute its view for that of the

trier of fact, but must review the entire record, weigh the evidence and all reasonable

inferences, consider the credibility of witnesses, and determine whether, in resolving

conflicts in the evidence, the trier of fact clearly lost its way and created such a manifest

miscarriage of justice that the conviction must be reversed and a new trial ordered." State

v. Harris, 10th Dist. No. 13AP-770, 2014-Ohio-2501, ¶ 22, citing Thompkins at 387.

Appellate courts should reverse a conviction as being against the manifest weight of the

evidence only in the most " 'exceptional case in which the evidence weighs heavily against

the conviction.' " Thompkins at 387, quoting State v. Martin, 20 Ohio App.3d 172, 175 (1st

Dist.1983).

       {¶ 9} We have thoroughly reviewed the record, and it simply cannot be said that

this is the exceptional case justifying a reversal based upon the weight of the evidence. As

noted above, deputies attempted to locate Scott at and around his October 4, 2018

registration address 52 times between September 18 and November 29, 2018, but were

unable to locate him at any point. Scott did not offer any evidence to contradict their

testimony; instead, the arguments against the verdict in this case largely boil down to

whether the deputies did enough to demonstrate that Scott was not actually residing at the
                                                                                           6
No. 19AP-714
place at which he was registered. As a result, we conclude that Scott's manifest weight claim

must fail.

       {¶ 10} For all these reasons, we overrule Scott's single assignment of error, and the

judgment of the Franklin County Court of Common Pleas is affirmed.

                                                                       Judgment affirmed.
                   SADLER, P.J., and LUPER SCHUSTER, J., concur.